DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planetary gear set components (sun gear, planetary gear, and ring gear) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specifically, the current drawings do not clearly or sufficiently depict how the sun gear and ring gear are connected to the flywheel hub and rotor, respectively.  While Figure 1 purports to show these elements, Examiner notes that numerals 27 (ring gear) and 12 (rotor) both point to the same shaded component that, based on the disclosure, must represent the rotor.  Numeral 26 (sun gear) points to a line separating the planetary gear (13) from the flywheel hub (5).  These are not an adequate depiction of the connections and relationships between the components, thus corrected drawings are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up discussion with Kevin Ransom (Attorney of Record, Reg. No. 45,031) following an interview conducted on 05/18/2022.  

The application has been amended as follows: 
In the claims:
1. (currently amended) A vehicle propulsion system comprising:
a combustion engine with a flywheel secured to a crank shaft of the engine;
a starter motor controllable to start the combustion engine; and
an electrical system comprising an arrangement for storing electric energy and to which the starter motor is connected to be fed thereby as well as a generator configured to generate electric energy to be delivered to said arrangement and electric equipment of the vehicle,
wherein the starter motor and the generator are combined in one electric machine having a stator rigidly connected to a vehicle frame fixed part and provided with windings connected to said arrangement for being fed with electric energy from the arrangement in motor operation of the electric machine and feeding electric energy to the arrangement in generator operation of the electric machine and a rotor connected to the flywheel so as to make the rotor and flywheel rotate in dependence of each other,
wherein at least one of the stator or the rotor has a projecting member projecting into a recess portion of the other of the at least one stator or rotor so as to form air gaps for magnetic flux between the rotor and the stator on both sides of said projecting member,
wherein said projecting member projects in a direction laterally offset from and in parallel with an axis of rotation of the flywheel while forming a ring concentrically arranged with respect to said axis of rotation of the flywheel and received in a recess portion, and that the projecting member and the recess portion are circular as seen in a longitudinal direction of said axis of rotation of the flywheel,[[ and]]
wherein the rotor is connected to the flywheel through a gear set, and
wherein at least the rotor of the electric machine is received within an annular space defined by a hub of the flywheel and an outer surrounding axially directed part extending from an outer portion of the flywheel.
6. (cancelled).
8. (currently amended) A vehicle propulsion system according to claim 1, wherein the gear set connecting the rotor is a planetary gear set.
9. (currently amended) A vehicle propulsion system according to claim 8, wherein a sun gear of the planetary gear set is secured to the flywheel and a ring gear of the planetary gear set is secured to the rotor.
11. (currently amended) A vehicle propulsion system according to claim 9 further comprising a device controllable to change a relationship between a rotation speed of the flywheel and a rotation speed of the rotor, wherein said device is controllable to change said relationship between the rotation speed of the flywheel and the rotation speed of the rotor by acting upon a [[the ]]planetary gear of the planetary gear set.
13. (currently amended) A motor vehicle having a propulsion system comprising:
a combustion engine with a flywheel secured to a crank shaft of the engine;
a starter motor controllable to start the combustion engine; and
an electrical system comprising an arrangement for storing electric energy and to which the starter motor is connected to be fed thereby as well as a generator configured to generate electric energy to be delivered to said arrangement and electric equipment of the vehicle, 
wherein the starter motor and the generator are combined in one electric machine having a stator rigidly connected to a vehicle frame fixed part and provided with windings connected to said arrangement for being fed with electric energy from the arrangement in motor operation of the electric machine and feeding electric energy to the arrangement in generator operation of the electric machine and a rotor connected to the flywheel so as to make the rotor and flywheel rotate in dependence of each other,
wherein at least one of the stator or the rotor has a projecting member projecting into a recess portion of the other so as to form air gaps for magnetic flux between the rotor and the stator on both sides of said projecting member,[[ and]] 
wherein said projecting member projects in a direction laterally offset from and in parallel with an axis of rotation of the flywheel while forming a ring concentrically arranged with respect to said axis of rotation of the flywheel and received in a recess portion, and that the projecting member and the recess portion are circular as seen in a longitudinal direction of said axis of rotation of the flywheel,[[ and]]
wherein the rotor is connected to the flywheel through a gear set, and
wherein at least the rotor of the electric machine is received within an annular space defined by a hub of the flywheel and an outer surrounding axially directed part extending from an outer portion of the flywheel.
	18. (cancelled).
20. (currently amended) A motor vehicle according to claim 13, wherein the gear set connecting the rotor is through a planetary gear set.
21. (currently amended) A vehicle propulsion system comprising:
a combustion engine with a flywheel secured to a crank shaft of the engine;
a starter motor controllable to start the combustion engine; and
an electrical system comprising an arrangement for storing electric energy and to which the starter motor is connected to be fed thereby as well as a generator configured to generate electric energy to be delivered to said arrangement and electric equipment of the vehicle, 
wherein the starter motor and the generator are combined in one electric machine having a stator rigidly connected to a vehicle frame fixed part and provided with windings connected to said arrangement for being fed with electric energy from the arrangement in motor operation of the electric machine and feeding electric energy to the arrangement in generator operation of the electric machine and a rotor connected to the flywheel so as to make the rotor and flywheel rotate in dependence of each other,
wherein at least one of the stator or the rotor has a projecting member projecting into a recess portion of the other of the at least one stator or rotor so as to form air gaps for magnetic flux between the rotor and the stator on both sides of said projecting member, 
wherein said projecting member projects in a direction laterally offset from and in parallel with an axis of rotation of the flywheel while forming a ring concentrically arranged with respect to said axis of rotation of the flywheel and received in a recess portion, and that the projecting member and the recess portion are circular as seen in a longitudinal direction of said axis of rotation of the flywheel, and
wherein the rotor is connected to the flywheel through a planetary gear set, wherein a sun gear of the planetary gear set is secured to the flywheel and a ring gear of  the planetary gear set is secured to the rotor.
	22. (cancelled).
	23. (new) A motor vehicle comprising the vehicle propulsion system according to claim 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, the prior art does not teach, suggest, or otherwise disclose the particular arrangement “wherein at least the rotor of the electric machine is received within an annual space defined by a hub of the flywheel and an outer surrounding axially directed part extending from an outer portion of the flywheel” as now recited by independent claims 1 and 13.  Bowen depicts a flywheel and a motor (e.g., FIG 3A), but does not disclose any portion of the motor being within an annular space defined by the flywheel.  There is no apparent reason to make such a modification without benefit of improper hindsight.  As such, claims 1 and 13 are considered to be allowable.  Claims 3-5, 8-12, 15-17 and 20 depend from either claim 1 or 13 and are considered to be allowable for at least the same reasons.
With respect to claim 21, Applicant recites a vehicle propulsion system with a scope corresponding to the combined scope of claims 1, 8, and 9.  The relevant subject matter recites a particular arrangement of gears within a planetary gear set as applied to the instant system.  The prior art does not disclose “a sun gear of the planetary gear set is secured to the flywheel and a ring gear of the planetary gear set is secured to the rotor.”  As such, claim 21 is considered to be allowable.  New claim 23 depends from claim 21 and is considered to be allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832